Citation Nr: 1629723	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include lumbosacral strain.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an eye disorder, to include residuals of UV keratitis.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to October 1989.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The issue of entitlement to service connection for an eye disorder, to include UV keratitis, is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's current lumbar strain cannot be reasonably disassociated from his military service.  

2.  The Veteran's current major depression and adjustment disorder, with anxiety, are related to his low back disorder.  

3.  The Veteran's current tinnitus cannot be reasonably disassociated from his military service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lumbar strain have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The criteria for entitlement to service connection for major depression and adjustment disorder, with anxiety, have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Pertinent regulations provide for a grant of secondary service connection where a disability is determined to be proximately due to or the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

Low Back

The Veteran contends that he has a lumbar spine disability that is a result of a fall during service while carrying a fan.  A September 1985 service treatment record documents a lifting injury one month earlier that involved a Red Devil Blower.  The Veteran reported tightness in the low back muscles during prolonged standing and sitting.  Examination at this time revealed tenderness to palpation in the low back with slightly limited range of motion and sharp pain upon bending in T-11-12 to the lumbar area.  Secondary scoliosis was also noted, as was muscle straining to the right side of the mid back region, with tenderness to flexion, and tenderness of the paraspinal muscles with extension and palpation.  The assessment was low back pain/secondary scoliosis at T-11-12 to the lumbar area, and paraspinal muscle strain.  

Service treatment records dated two days later reflect the Veteran's complaint that his back was not getting better with the treatment he previously received.  Examination again revealed slightly limited range of motion, with sharp pain and tenderness.  Physical examination also revealed mild scoliosis.  The assessment was strain of the low back.  

A service medical treatment record entry from October 1985 reflects that the Veteran presented with complaints of recurrent dull to sharp aching back pain in the low back for the previous three months.  The assessment was back strain.  The Veteran also acknowledged a history of recurrent back pain at the time of service examination in April 1987 and May 1989, but not at the time of discharge in October 1989.  The Veteran currently asserts that the injury never fully healed.  

In addition, an October 2010 VA examiner and August 2014 private physician diagnosed lumbar spine/back strain.  Therefore, the Veteran has a current disability with regard to this claim.

The October 2010 VA examiner opined that the Veteran's current back disability of lumbar strain was "less likely as not" related to the back injury in service.  However, the sole rationale given for this conclusion was the fact that as a hairdresser, the Veteran had been required to stand for many hours, resulting in chronic back pain and his present back symptoms.  The examiner did not explain how this would be the most likely scenario from a medical standpoint.  The examiner also did not offer an explanation for why the Veteran's documented in-service fall could not be contributing to his current lumbar problems, especially since it affected the same area of the back.  The Board also finds that the examiner is making the assumption that the Veteran was unable to get off his feet periodically during a usual day as a hairdresser and thus mitigate the effects of prolonged standing.  

In contrast, in an August 2014 private medical opinion, Dr. C. S. notes that the incident involving the Red Devil Blower was well-documented in the contemporaneous service medical records and that there is a preponderance of the evidence that the Veteran's low back disability is service connected.  Dr. C. S. also stated that he had been provided no evidence of any other causation of the Veteran's low back problem.  The report of Dr. C. S. reflects review of service treatment records, and relevant post-service treatment notes, and Dr. C. S. additionally notes the Veteran's post-service employment as a hairdresser.  For this supporting opinion, Dr. C. S. primarily relies on the documented injury in service and history of the Veteran in conjunction with the lack of any connection to an injury after service.  Dr. C. S. attached significance to the injury in service, as there was documented evidence of complaints for a four month period following initial injury.  Dr. C. S. stated that the Veteran's narratives should not be entirely discounted based on variances that have developed over the years.  

Accordingly, the Board finds that the opinion of Dr. C. S. is more probative than the 2010 VA examiner, and therefore, service connection for a low back disorder is warranted.

Psychiatric Disorder

The Veteran contends that he has a current psychiatric disorder that is related to his low back disorder.  Dr. S. G. noted the Veteran's fall while carrying a 150 pound fan during active service, with the Veteran falling backwards and the fan then falling on top of him.  Dr. S. G. further noted the Veteran's report of continuing back pain ever since that had worsened in recent years.  The Veteran maintained that the back pain caused him to be depressed, which further interfered with his ability to function.  The assessment included a finding of major depression that interfered with his thinking and concentration, and which was predominantly caused by his physical pain, which was consistent.  The examiner later stated that the diagnosis was dysthymic disorder, noting that the Veteran had depression because of his back injury and then later, because of the resultant inability to work.  The examiner also diagnosed adjustment disorder, with anxiety, and although the examiner did not specifically link this disorder to either the depression or the back problem, the Board finds it reasonable to interpret the examiner's statements regarding the Veteran's concerns about having to be so reliant on his partner for assistance in the face of increasing levels of anxiety, as indicating that the examiner has similarly linked the Veteran's adjustment disorder with anxiety to his back disorder and/or his depression.  Consequently, based on all of the foregoing, the Board finds that service connection for depression and adjustment disorder with anxiety is also warranted.

Tinnitus

The Veteran additionally contends that he has tinnitus as a result of noise exposure in service from drilling, weapons fire, and machine noise aboard ship.  Tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is considered competent to describe his tinnitus symptomatology and such subjective complaints have been documented by the medical evidence of record, to include the September 2010 VA examination.  As a result, the Board finds that the current evidence shows tinnitus.  

The September 2010 VA examiner documented intermittent tinnitus that had its onset a few years ago.  The examiner therefore indicated that the tinnitus was atypical in terms of its occurrence, and so opined that it was "less likely than not" that the Veteran's tinnitus was related to his military service.  However, the examiner did not have the benefit of the Veteran's subsequent testimony under oath that it began a few years after service.  The examiner also did not offer any comment on the existence of some mild hearing loss at higher frequency levels between 6000 to 8000 Hertz or the fact that the noise that the Veteran was exposed to during service appeared to be much more significant than anything he was exposed to after service (a hair dryer after active service versus drilling, heavy machinery, and weapons fire during service).  Consequently, the Board does not find this opinion to be of significant probative value.

At his April 2014 hearing before the Board, the Veteran testified that his current tinnitus did not begin until a few years after service.  Here, the record reflects the existence of current disability and an in-service source for that disability, namely the Veteran's exposure to acoustical trauma from drilling, heavy machinery, and weapons fire while in the service.  After considering all information and lay and medical evidence of record, the Board finds that the Veteran's tinnitus cannot be reasonably disassociated from his military service, and as such, service connection for tinnitus is warranted.  


ORDER

Service connection for lumbar strain is granted.

Service connection for major depression and adjustment disorder, with anxiety, is granted.

Service connection for tinnitus is granted.


REMAND

Turning to the remaining issue on appeal, the Veteran has testified to the receipt of Social Security Administration (SSA) disability benefits since 2006, and there is no indication that an effort was ever made to obtain these particular records.  Consequently, the Board finds that the remaining issue on appeal must be remanded so that an effort can be made to obtain these records from the SSA.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for an eye disorder, to include residuals of UV keratitis.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain complete copies of the Veteran's SSA records, including all administrative decisions, medical records, and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


